     Case 3:19-cv-00461-JLS-AHG Document 101 Filed 04/20/20 PageID.1811 Page 1 of 2


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     ADAM WEITSMAN; UPSTATE                           Case No.: 19-CV-461 JLS (LL)
       SHREDDING, LLC, a New York limited
12
       liability company; WEITSMAN                      ORDER VACATING HEARING AND
13     SHREDDING, LLC, a New York limited               TAKING MATTERS UNDER
       liability company; and WEITSMAN                  SUBMISSION WITHOUT ORAL
14
       RECYCLING, LLC, a New York limited               ARGUMENT
15     liability company,
                                      Plaintiffs,       (ECF Nos. 98, 99)
16
17     v.
18     ROBERT ARTHUR LEVESQUE, III,
19                                  Defendant.
20
21          Presently before the Court are Plaintiffs Adam Weistman; Upstate Shredding, LLC;
22    Weitsman Shredding, LLC; and Weitsman Recycling, LLC’s Third Supplemental Brief in
23    Support of Motion for Default Judgment and Injunction (ECF No. 98) and Amended Third
24    Supplemental Brief in Support of Motion for Default Judgment and Injunction (ECF No.
25    ///
26    ///
27    ///
28    ///

                                                    1
                                                                               19-CV-461 JLS (LL)
     Case 3:19-cv-00461-JLS-AHG Document 101 Filed 04/20/20 PageID.1812 Page 2 of 2


1     99). The Court VACATES the hearing currently set for April 30, 2020 and takes the matter
2     under submission without oral argument pursuant to Civil Local Rule 7.1(d)(1).
3           IT IS SO ORDERED.
4
5     Dated: April 20, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                               19-CV-461 JLS (LL)
